Citation Nr: 9907391	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In 
November 1994 decision, the RO denied the claims of service 
connection for PTSD, and entitlement to nonservice-connected 
pension.  In March 1995, VA received the veteran's notice of 
disagreement and a statement of the case was issued.  VA 
received the veteran's substantive appeal in April 1995.  In 
June 1998, the RO granted the claim of entitlement to 
nonservice-connected pension.  Therefore, the pension claim 
is not before the Board, and the issue of service connection 
for PTSD is the subject of this REMAND.


REMAND

Additional development must be completed with regard to the 
veteran's claim of service connection for PTSD.  VA treatment 
records and a 1994 VA examination report reflect a diagnosis 
of PTSD.  Under these circumstances, his claim of entitlement 
to service connection for PTSD is plausible and, therefore, 
well grounded.  See 38 U.S.C.A. § 5107 (West 1991); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 C.F.R. § 3.159 (1998); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); White v. Derwinski, 1 Vet. App. 519 
(1991). 

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires each of the following:

1)   medical evidence establishing a clear 
diagnosis of the condition; 
 
2)  credible supporting evidence that the claimed 
inservice stressor actually occurred; and 

3)  a link, established by medical evidence, 
between the veteran's current symptomatology and 
the claimed inservice stressor.

For the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran engaged in 
combat with the enemy.  The United States Court of Veterans 
Appeals (Court)  has held that "(w)here it is determined, 
through recognized military citations or other supportive 
evidence that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory', e.g. credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) 
(emphasis added); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f).  However, where VA determines from 
the evidence that the veteran did not engage in combat with 
the enemy, or where the veteran, even if he did engage in 
combat, is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki, 
6 Vet. App. at 98.  In West v. Brown, 7 Vet. App. 329 (1995), 
the Court elaborated on the analysis in Zarycki.  In Zarycki, 
the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD.  Id. at 98-99.  In West the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  

Upon review of Zarycki and West, it appears that 
corroboration of a claimed stressor is not a medical 
determination.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997) (an opinion by a mental health professional based on 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor).  Therefore, when 
determining whether the remaining elements required to 
support the diagnosis of PTSD have been met, adjudicators 
should specify to the health professional precisely what 
stressor or stressors have been corroborated, and the medical 
examiners must be instructed to consider those established 
events in making their determinations.

Evidence that the veteran had a non-combat assignment and did 
not receive any of the recognized military citations which 
indicate combat is a plausible basis for a finding that the 
veteran did not engage in combat.  Fossie v. West, 
No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).

If the veteran does not aver that he engaged in combat with 
the enemy, there must be evidence to corroborate his 
testimony that the stressors he claims to have experienced in 
service did in fact occur.  38 C.F.R. § 3.304(f) (1996); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1991); Zarycki, 6 Vet. 
App. at 92, citing Manual M-21-1, Part IV, paragraph 7.46(e) 
(later redesignated Part III, paragraph 5.14 a) ("other 
supporting evidence [of participation in a stressful episode] 
includes, but is not limited to, plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in graves' 
registration.")

With regard to the first and third elements, the VA treatment 
records do reflect a diagnosis of PTSD.  It appears that the 
VA examiner in 1994 linked the diagnosis to the veteran's 
Vietnam service.  As noted, that examiner reported that the 
veteran met the criteria for PTSD under DSM-III-R.  However, 
the Board points out that 38 C.F.R. § 4.125 was amended 
effective in November 1996 to require that VA diagnoses of 
mental disorders conform to DSM-IV.  Recent case law suggests 
that, where PTSD has been diagnosed, the duty to assist 
requires a medical opinion as to the sufficiency of the 
stressor(s) and their causal impact on the veteran's current 
symptomatology. Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran's DD Form 214 indicates that his last duty 
assignment was with 1 Bn 30 Arty 41 Gp, and that he was a 
wireman.  His DA Form 20 pertains primarily to subsequent 
reserve service.  The records do not reflect the receipt of 
awards associated with combat service.  Particular events the 
veteran claims occurred during his Vietnam service are 
included in a statement received by VA in September 1996.  
The veteran reported that he was with the 1st Bn 40th Arty at 
Dong Ha.  They were in places such as Camp Carroll and a 
place called "Rockpile", and he was responsible for driving 
a major around to those different areas.  He was a part of a 
reaction force that was sent out on convoys, and was ambushed 
on one occasion.  He recalled seeing a fellow soldier with a 
leg blown off, and the bodies of those who were shot and 
burned.  Two others in his unit went into town and were 
killed.  He saw a chopper crash site and the burned bodies of 
the passengers.  He referred to a fire mission involving 
marines transferred out to 1st Bn 30th Arty.  While on guard 
duty at LZ English, or upon returning therefrom, he saw some 
people who had been injured when an ammo dump at the airfield 
was blown up.  He felt guilty about calling for artillery 
cover on one occasion, which had resulted in the deaths of 
some Marines.  Around the time he learned he was to return 
home, he was in a jeep accident that injured a lot of 
Vietnamese in a Lambretta, and recalled that the MPs told 
them they would take care of the situation.  He also learned 
of the death of a friend with whom he had gone to school and 
played sports.  Upon his return to the United States, he was 
repeatedly asked how many babies he killed.  

With regard to the development of evidence to confirm a 
claimed stressor, VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, 
Part III, Para. 5.14 b. (5) provides: 

(5)  Do not send an inquiry to the ESG or 
the Marine Corps unless there is a 
confirmed diagnosis of PTSD adequate to 
establish entitlement to service 
connection.  However, always send an 
inquiry in instances in which the only 
obstacle to service connection is 
confirmation of an alleged stressor.  A 
denial solely because of an unconfirmed 
stressor is improper unless it has first 
been reviewed by the ESG or the Marine 
Corps.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should request the National 
Personnel Records Center to search for an 
earlier DA Form 20 describing 
assignments, etc., from 1965 to 1967.

2.  The RO should obtain current medical 
records (VA and non-VA) related to the 
treatment of PTSD.  The necessary release 
should be secured for private records.  
Once obtained, all such records should be 
associated with the claims folder.

3.  The RO should prepare a detailed 
summary of all of the claimed stressors 
based upon a review of all pertinent 
documents, including the veteran's 
statement provided in September 1996.  
This summary, and copies of all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
at 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150, which 
should be requested to provide any 
information which might corroborate the 
occurrence of any of the claimed 
stressors.  

4.  The RO should then determine which 
(if any) stressors have been verified and 
arrange for a VA examination to determine 
the nature and etiology of all 
psychiatric disorders that are currently 
present.  The examination report should 
explicitly reflect review by the examiner 
of all pertinent information in the 
claims folder.  The examiner should 
indicate, if possible, the date of onset 
of all psychiatric disorders found.  If a 
psychosis is diagnosed, the examiner 
should determine when, in the record, it 
was first manifested.  If PTSD is found 
to be present, the examiner should 
specify (1) whether each verified 
stressor was sufficient to produce PTSD 
in the veteran; (2) whether the remaining 
diagnostic criteria to support a 
diagnosis of PTSD have been met; and 
(3) whether there is a link between the 
current symptomatology and the verified 
stressor or stressors in service.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction 
with the examination. 

5.  The RO should adjudicate the claim 
of entitlement to service connection for 
PTSD under all applicable statutes and 
regulations, including 38 C.F.R. § 
3.304(f) (1998).  If the action taken 
remains adverse to the veteran, a 
Supplemental Statement of the Case 
should be issued, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


